Case 5:20-mj-00056-BQ Document 13 Filed 06/05/20 Page1of1i PagelD 25

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION
UNITED STATES OF AMERICA, §
Plaintiff, :
v. ; CASE NO. 5:20-MJ-056-BQ (ECF)
EMMANUEL QUINONES ;
Defendant. :

ACCEPTANCE OF COURT-APPOINTED COUNSEL
AND ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS

I, the above named defendant, hereby acknowledge and accept the appointment of
counsel. I recognize the attorney appointed as my attorney for all purposes related to any law
enforcement inquiry of any criminal activity, including immigration status. While I understand
that the appointment of the attorney is for the purposes of representation in the above-styled case
only, I request to consult with this attorney prior to any questioning by law enforcement
personnel related to any allegation of criminal wrongdoing. I hereby assert my Fifth and Sixth
Amendment rights to remain silent and to have counsel present at any and all interactions with
the government or its agents. I will not waive any of my constitutional rights except in the

presence of counsel, and I do not want the government or its agents to contact me seeking my

 
  

 

 

waiver of any rights unless my counsel is "G Wl
<aIMANURL, ane A GUNTER ~

Assistant Federal Public Defender
Bar No. 24035471
Federal Public Defender's Office
06/04 [zowe 1205 Texas Avenue, Room 507
Date Lubbock, TX 79401
Telephone: (806) 472-7236
Fax: (806) 472-7241

E-mail: sarah_gunter@fd.org
Attorney for Defendant

ACCEPTANCE OF COURT-APPOINTED COUNSEL AND ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS Page |
